Case 5:98-cr-40110-TC Document 50 Filed 07/29/21 Page 1 of 2




                    In the United States District Court
                         for the District of Kansas
                               _____________

                         Case No. 5:98-cr-40110-TC
                              _____________

                        UNITED STATES OF AMERICA

                                     Plaintiff

                                        v.

                               DAVID CLEMENS,

                                    Defendant
                               _____________

                    MEMORANDUM AND ORDER

       David Clemens, who is serving a sentence imposed over twenty
   years ago, seeks an alteration of his confinement, including a letter of
   recommendation for early placement in a Residential Reentry Center.
   Docs. 42, 43, & 47. The Government opposes that relief. Docs. 44 &
   49. For the following reasons, Clemens’s motions are denied.

                                      ***

        Clemens pled guilty to five drug and firearm crimes. Doc. 15. Sen-
   ior Judge Richard D. Rogers sentenced Clemens to a 360-month term
   of imprisonment shortly thereafter.1 See Doc. 30. According to the
   Government, his earliest possible release date is August 30, 2022. Doc.
   44 at 3. Clemens unsuccessfully sought a sentence reduction in June
   2015 under 18 U.S.C. § 3582(c)(2). See Docs. 39 & 40.

       Most recently, Clemens has filed three pleadings. In the first, he
   seeks a judicial recommendation for a 12-month early release into

   1Judge Rogers passed away in 2016. See U.S. District Court: District of Kan-
   sas, http://ksd.uscourts.gov/index.php/2016/11/28/our-beloved-friend-
   colleague-judge-richard-d-rogers-passed-away-on-november-25/ (last visited
   July 27, 2021).




                                        1
Case 5:98-cr-40110-TC Document 50 Filed 07/29/21 Page 2 of 2




   home confinement or an RRC but does not cite a legal basis for the
   request. Doc. 42. His subsequent motion, Doc. 43, seeks a recommen-
   dation for early release based on the First Step Act. See generally 18
   U.S.C. § 3582. Then, eschewing his request for home confinement, his
   third and final motion clarified that he only seeks a judicial recommen-
   dation of early release into an RRC under the Second Chance Act (and
   not the First Step Act). Doc. 47; see generally 34 U.S.C. § 60541.

       The Second Chance Act empowers the Attorney General and the
   Bureau of Prisons to help prepare prisoners for release and successful
   reintegration into the community, which can include placing them into
   RRCs or home confinement during the end of their sentence (rather
   than serving out their time in prison). See Doc. 49 at 2; 34 U.S.C. §
   60541(a)(1). Under 18 U.S.C. § 3621(b)(4)(B), the BOP may consider
   a statement by “the court that imposed the sentence” which “recom-
   mend[s] a type of penal/correctional facility as appropriate” when eval-
   uating where a prisoner, such as Clemens, will serve the end of his
   sentence. Such a recommendation is nonbinding, as Congress clarified
   that only the Attorney General may grant early release. See 34 U.S.C. §
   60541.

       Clemens has not shown a sufficient basis for judicial intervention
   or a non-discretionary basis to do so. His sentencing occurred over
   twenty years ago, he has been in the BOP’s custody since then, and
   there is little (if anything) in the record on which a meaningful recom-
   mendation could be made. Put simply, this decision is best left to the
   discretion of the professional staff within the BOP.

                                    ***

       For the foregoing reasons, Clemens’s motions, Docs. 42, 43, & 47,
   are denied.

       It is so ordered.




   Date: July 29, 2021                    s/ Toby Crouse
                                          Toby Crouse
                                          United States District Judge




                                      2
